PER CURIAM.
A motion has been made by respondents to dismiss the petition for certiorari in this cause on the authority of Central Truck Lines, Inc. v. Boyd, Fla.1958, 106 So.2d 547 and Great Southern Trucking Company v. Carter, Fla.1959, 113 So.2d 555.
With one minor exception, the material facts in this case and in the two cases above cited are identical. The joint motion for reconsideration and revocation was filed by petitioners thirteen days after the entry of the order granting for hire permit No. 1001. In the two cases above cited, similar motions were not filed for several months after the issuance of the questioned order. The question is now squarely presented as to whether such petition to reconsider and revoke may be said to be a petition for rehearing under the appropriate rule of the commission.1 The question now having been squarely presented, we hold that the petition in this case, filed by persons not parties to the proceedings in which the for hire permit was issued, cannot be said to be a petition for rehearing. Therefore, the filing of such petition does not toll the time within which certiorari could be taken under the provisions of the applicable statute.
The motion is granted and these proceedings are hereby dismissed.
THOMAS, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.

. In Central Truck Lines, Inc. v. Boyd, Fla.1958, 106 So.2d 547, this point was mentioned but, because the motion in that case was not filed within the fifteen day period allowed for filing such petitions, it was not decided.